DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 81-84, 89-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (US 20180244748 A1, of record) in view of Bobadilla et al (Gene Ther., 2013).
Bobadilla et al teach the genetic modification of macrophages with lentiviral vectors encoding CAR molecules which comprise extracellular, transmembrane and intracellular domains.  See the abstract, Figs 1-3, ¶’s [0022]-[0030]. CAR RNA and functionality was detected longer than 5 days, thus it is considered the CAR was expressed at least this long (Figs. 6 and 12C).  Cleavage peptides (P2A, T2A) and additional nucleic acid sequence (which may encode a second CAR) are taught in Fig. 1A and ¶ [0022].  Inhibition of SIRPA via antibodies, deletion via CRISPR endonucleases and siRNAs is taught in ¶’s [0046]-[0048], [0050] and [0294].  The transmembrane domain may be from CD28 (¶ [0222]) and the intracellular from CD3zeta (¶ [0228]).  Removal of transmembrane or hinge domains has adverse effect on the CARs as they are taught to be essential components. Thus, intended use limitations in claim 99 are considered to be an inherent aspect of the cells and CARs taught by Gill et al.  According to MPEP § 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The use of CD40 agonists/antibodies as stimulatory or co-stimulatory molecules or ligands for macrophages is taught in ¶’s [0150]-[0151].  The cells have an increased M1 phenotype versus an M2 phenotype (¶’s [0012], [0283]).  The modified macrophages are used in methods of treating induced cancer in mice (e.g. Figs. 13, 25).

Bobadilla et al teach the requirement of lentiviral Vpx in such vectors for gene therapy applications in monocytes and macrophages. The inclusion of Vpx was required to overcome a natural, inherent restriction to lentiviral infection due to SAMHD1.  See the asbtract in particular.  
The claimed methods are essentially disclosed by Gill et al with the exception of the Vpx limitation.  The ordinary skilled artisan, seeking a method to CAR-modified macrophages, would have been motivated to use Vpx with the methods of Gill et al because Bobadilla et al teaches the requirement of Vpx for lentiviral infection of these very cells.  It would have been obvious for the skilled artisan to do this because of the known benefit using Vpx-containing lentiviral vectors for macrophage gene modification as taught by Bobadilla et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 106 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer, does not reasonably provide enablement for treating and/or preventing any given disease or for preventing cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc. 8 USPQD2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is required is a conclusion reached by weighing several factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQQ2d 1400 (Fed. Cir. 1988) and include the following:
State of the prior art and level of predictability in the art:  In spite of considerable interest in CAR molecules as therapeutics, the art of record contains no description of methods of treating any disease other than cancer.  In a paper published in 2015, Whilding et al provide an exhaustive review of the state of the art regarding CAR therapy, and detail the problems associated with using CARs even for well-developed methods of cancer therapy.  There are no descriptions of using CAR cells according to the instant claims and no description of using established CAR molecules for treatment of any disease other than cancer.  Therefore, the use of CAR molecules to treat the broadly claimed scope of diseases was unpredictable at the time of filing.
Amount of direction provided by the inventor and existence of working examples: The specification provides details for producing CAR molecules according the claims, including direction and generalities for customizing CARs such that they may be directed to a wide range of distinct antigens displayed on cancer cells.  There are no working examples of the claimed methods, or in vivo results, in diseases other than cancer in mice. 
Thus, in order to make and use the invention as claimed, the skilled artisan would have to further develop CARs used in the claimed methods of therapy with specificity and efficacy for any known disease (e.g. dementia, diabetes, heart failure, infection), which would involve development of novel antigen binding domains, activation domains, etc. (even if such a broad genera of diseases could each be linked to a specific antigen).  
Nature of the invention and Breadth of the claims:  The claims are directed to methods of treating and/or preventing a disease, disorder, or condition, with no limitation placed on the nature of the disease. Thus, the claimed methods encompass treating or preventing a broad, divergent genus of potential diseases.  As such, it is incumbent upon the disclosure to set forth the manner and process of making CAR macrophages, and methods of using such for therapy, that is commensurate with the scope of protection sought.    
Relative skill of those in the art and quantity of experimentation needed to make or use the invention:  Although the level of skill in the art of preparing CAR cells for cancer treatment is high, one would not be able to make and use CAR cells for therapy in any other type of disease given no more than the teachings available at the time of filing without undue experimentation. The art of record does not provide a single working example of an efficacious treatment of a disease other than cancer using CAR cells similar to those recited.  Likewise, all of the teachings in the instant application are specifically directed to the 
Given the above analysis of the factors which the courts have determined are critical in determining whether a claimed invention is enabled, it must be considered that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention.

Allowable Subject Matter
Claims 85-88 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633